Case 1:21-mj-00438-GMH Document 5 Filed 05/25/21 Page 1of1

 

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

 

for the
District of Columbia
United States of America
v. ) Case: 1:21-mj-00438
Adam Mark Weibling ) Assigned to: Judge Harvey, G. Michael

Assign Date: 5/19/2021

) Description: COMPLAINT W/ ARREST WARRANT
)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Adam Mark Weibling ;
who is accused of an offense or violation based on the following document filed with the court:

1 Indictment CO Superseding Indictment O Information © Superseding Information WJ Complaint
© Probation Violation Petition O Supervised Release Violation Petition OViolation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(1) and (2) - Knowingly Entering or Remaining in any Restricted Building or Grounds

Without Lawful Authority;
40 U.S.C. § 5104(e)(2)(D) and (G) - Violent Entry and Disorderly Conduct on Capitol Grounds.
_— Digitally signed by
gp G. Michael Harvey
by “A a Date: 2021.05.19
Date: 05/19/2021 — 16:20:57 -04'00'

Issuing officer's signature

  

 

City and state: Washington, D.C. _____G. Michael Harvey, U.S. Magistrate Judge

Printed name and title

 

 

 

 

Return

This warrant was received on (date) ay (9 2.| , and the person was arrested on (date) M ay 25,202 i
at (city and state) Kat ae Tex a> .

Date: May AS 2o2! LE HE
“~ Cc _XAffesting officer’s signature

: Clay Lore - Task Foree Officer

Printed name and title

 

 

 

 

 

 

 
